Citation Nr: 1137117	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-26 194A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma with right nephrectomy, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a heart disorder with a pacemaker. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared before the undersigned at a hearing at the RO in March 2010.  The transcript of that proceeding is associated with the claims file. 

In a June 2010 decision, the Board denied service connection for renal cell carcinoma with right nephrectomy, to include as due to Agent Orange exposure. The Veteran appealed to the United States Court of Appeals for Veterans Claims, which, in an October 2010 order, granted a Joint Motion for Remand and remanded the appeal to the Board for further adjudication.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1967 to November 1969.

2.	On June 23, 2011, the Board was notified that the Veteran died in April 2011.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF 
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


